UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
       v.                                        :      Criminal Action No.: 20-cr-273 (RC)
                                                 :
HOWARD HARDY,                                    :      Re Document No.:      9
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

               DENYING DEFENDANT’S MOTION FOR RELEASE PENDING TRIAL

                                     I. INTRODUCTION

       Defendant Howard Hardy was indicted on one count alleging violation of 18 U.S.C.

§ 922(g)(1). Following a detention hearing, Magistrate Judge Zia Faruqui ordered Mr. Hardy

detained pending trial. See Order of Detention Pending Trial (“Detention Order”), ECF No. 6.

Mr. Hardy now appeals the Detention Order. Def.’s Mot. Release Pending Trial (“Def.’s Mot.”),

ECF No. 9. The Government opposes Mr. Hardy’s release. Gov’ts Mem. Opp’n Def.’s Mot.

Release Pending Trial (“Gov’ts Opp’n”), ECF No. 11. For the reasons set out below, the Court

finds that the magistrate judge’s determination that Mr. Hardy’s release pending trial would pose

a danger to other persons and the community is supported by clear and convincing evidence.

The Court therefore denies Mr. Hardy’s motion.

                               II. FACTUAL BACKGROUND

       On November 15, 2020, Metropolitan Police Department (MPD) officers received a call

that Shot Spotter had detected twelve gunshots in Southeast, Washington D.C. Gov’ts Mem.

Supp. Pre-Trial Detention (“Gov’ts Mem.”) at 2–3, ECF No. 2. In relation to the same incident,

MPD officers received a call describing a suspect’s movements and placement of a gun under a

parked car. Id. Officers subsequently recovered a firearm from underneath a vehicle and
arrested Mr. Hardy in an area consistent with the caller’s description of the suspect’s movements.

Id. at 3. Mr. Hardy showed the officers that he had been shot in the leg. Id.

       A grand jury returned an indictment charging Mr. Hardy with one count of being a felon

in possession of a firearm and ammunition, in violation of 18 U.S.C § 922(g)(1). See Indictment,

ECF No. 1. At the initial appearance, the government moved for detention pending trial pursuant

to 18 U.S.C. § 3142 and submitted a memorandum in support of detention. See Gov’ts Mem.

After a hearing on the matter, Magistrate Judge Zia Faruqui ordered Mr. Hardy detained pending

trial, finding that the § 3142(g) factors weighed in favor of pretrial detention. Detention Order at

3–4. Mr. Hardy now moves for this Court to reconsider the Order of Detention. See Def.’s Mot.

                                    III. LEGAL STANDARD

       Under the Bail Reform Act of 1984, a judge shall order the pretrial detention of a

defendant if the judge finds that no conditions of release will reasonably assure either the safety

of other persons and the community or the appearance of the defendant in court. 18 U.S.C.

§ 3142(e)(1). A finding that no conditions will reasonably assure the safety of persons or the

community must be made by clear and convincing evidence. Id. § 3142(f). The Bail Reform

Act is silent as to the level of proof required for finding that no conditions will reasonably assure

the appearance of a defendant in court, but the D.C. Circuit has held that the finding need be

made only by a preponderance of the evidence. See United States v. Simpkins, 826 F.2d 94, 96

(D.C. Cir. 1987); United States v. Vortis, 785 F.2d 327, 328–29 (D.C. Cir. 1986) (per curiam).

In determining whether there are conditions of release that will assure the safety of other persons

and the community, the Court must consider: the nature of the offense, the weight of the

evidence against the defendant, the history and characteristics of the person, and the danger




                                                  2
posed to any person or the community if the defendant is released. 18 U.S.C. § 3142(g). 1 This

Court reviews a magistrate judge’s findings de novo. See e.g., United States v. Muschetta, 118 F.

Supp. 3d 340, 343 (D.D.C. 2015) (citing United States v. Sheffield, 799 F. Supp. 2d 18, 19–20

(D.D.C. 2011)).

                                        IV. ANALYSIS

       The Government focuses its argument on the safety of other persons and the community

if Mr. Hardy is released. Gov’ts Mot. at 2. Thus, the clear and convincing evidence standard

applies to the Court’s review of the § 3142(g) factors. See 18 U.S.C. § 3142(f). The Court finds

Magistrate Judge Faruqui’s detention order reasonable in every respect and agrees that the

Government has shown by clear and convincing evidence that no condition of release or

combination of conditions will reasonably assure the safety of any other person or the

community if Mr. Hardy is released pending trial.

                                    1. Nature of the Offense

       In evaluating the “nature and circumstances of the offense charged,” id. § 3142(g)(1), the

Court may consider the seriousness of the offense charged and whether the alleged crime

involves violence, see United States v. Hassanshahi, 989 F. Supp. 2d 110, 114 (D.D.C. 2013).

This factor weighs heavily against Mr. Hardy because the indictment demonstrates probable

cause to believe that Mr. Hardy, a prior convicted felon, possessed a firearm and ammunition in

violation of 18 U.S.C. § 922(g). A violation of § 922(g) is a serious offense carrying a possible

sentence of up to ten years imprisonment. Id. § 924(a)(2). To show the violent nature of the

offense, the government provided surveillance footage showing that Mr. Hardy engaged in a


       1
         Section 3142(e) provides circumstances where a rebuttable presumption arises that no
conditions could reasonably assure the safety of any person or community. No such rebuttable
presumption exists here. See 18 U.S.C. § 3142(e)(2)–(3).


                                                3
physical altercation, pushing an individual against a wall and taking property from that

individual. See Gov’ts Mem. at 3–4. Witness testimony alleges that Mr. Hardy held a firearm

during this altercation. Gov’ts Opp’n at 5. And the surveillance video seems to corroborate that

testimony: while it does not clearly show a firearm, it does show that Mr. Hardy held something

in his pocket during the confrontation. The Court agrees with the magistrate judge’s finding that

Hardy’s “altercation with someone shortly before he was shot combined with the loaded firearm

he allegedly possessed and hid are clear indicia of his involvement in a violent encounter.”

Detention Order at 3. Consequently, this factor weighs against Mr. Hardy’s release.

                                    2. Weight of the Evidence

       The evidence weighs against Mr. Hardy. A third-party witness reported a suspect placing

a firearm under a vehicle, where MPD officers subsequently discovered a loaded firearm. See

Gov’ts Mem. at 3. The third-party witness’s descriptions of a suspect match Mr. Hardy and Mr.

Hardy’s location at the time of arrest. See id. Surveillance footage shows that Mr. Hardy

engaged in a physical altercation with an individual and suffered a gunshot wound, which places

him “at the very least in the vicinity of the reported gunshots.” Detention Order at 3. Recently

released DNA results strongly link the gun to Mr. Hardy. See Min. Entry (Feb. 4, 2021). Taken

together, this evidence is sufficiently strong to weigh in favor of continued detention.

                            3. Defendant’s History and Characteristics

       The third factor, the defendant’s history and characteristics, also weighs in favor of

continued pretrial detention. Under § 3142(g)(3), relevant considerations include “the

[defendant’s] character, physical and mental condition, family ties, employment, financial

resources, length of residence in the community, community ties, past conduct, history relating

to drug or alcohol abuse, criminal history, and record concerning appearance at court




                                                 4
proceedings.” 18 U.S.C. § 3142(g)(3)(A). When evaluating this third factor, the Court

“emphasize[s] the defendant’s criminal background.” Hassanshahi, 989 F. Supp. 2d at 115; see

also, e.g., United States v. Richards, 783 F. Supp. 2d 99, 103 (D.D.C. 2011).

       The Court observes that this incident constitutes Mr. Hardy’s second offense involving a

firearm within a short period of time. See Gov’ts Mem. at 5. At the time of the charged offense,

Mr. Hardy was on supervised release for an armed robbery conviction in Baltimore, Maryland.

Gov’ts Opp’n at 5–6. This prior conviction involved an incident during which Mr. Hardy and

two others robbed a T-Mobile store at gun point, taking approximately $15,000 in cash and

merchandise. Id. at 6. Mr. Hardy also has prior convictions for contempt of a release condition

and escape. Id. This past criminal history weighs heavily against his release.

       Mr. Hardy stresses the need for release to care for his child who is currently under the

care of Hardy’s mother. Def.’s Mot. at 2. But although Mr. Hardy’s mother struggles to balance

work and childcare, the fact that the child does have an available caretaker other than Mr. Hardy

limits the weight this point carries in favor of Mr. Hardy’s release. Id.

       Ultimately, the Court finds that the commission of the charged offense while on

supervision from a recent armed robbery conviction, combined with Mr. Hardy’s past

supervision violations, substantially weighs in favor of continued detention.

                             4. Danger Posed by Defendant’s Release

       Turning to the fourth factor, the Government argues that Mr. Hardy’s prior felony offense

and possession of a loaded firearm while on supervised release weigh in favor of detention to

protect the community. Gov’ts Mem. at 5–6. The Court agrees. Possession of a firearm “poses

an inherent risk of danger to the community,” United States v. Howard, No. 20-mj-181, 2020

WL 5642288, at *3 (D.D.C. Sept. 21, 2020), and the Court is deeply concerned by Mr. Hardy’s




                                                 5
possession of a firearm and involvement in a physical altercation while on supervised release for

another firearm offense. The Court agrees with the magistrate’s finding that “[t]he violent nature

of this alleged offense combined with Mr. Hardy’s prior armed robbery conviction suggests that

Mr. Hardy is willing to use weapons to effectuate violence.” Detention Order at 4. Given Mr.

Hardy’s poor record of compliance with supervision, the Court is persuaded that Mr. Hardy

poses a danger to the community if released pending trial.

                                         *       *      *

       Accordingly, the Court concurs with Magistrate Judge Faruqui in concluding that the

Government has demonstrated by clear and convincing evidence that the § 3142(g) factors weigh

in favor of pretrial detention and that no conditions of release would reasonably assure the safety

of the community.

                                       V. CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Release Pending Trial (ECF No. 9) is

DENIED. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: February 23, 2021                                          RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                 6